DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 7-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 was filed complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 4, 10-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHI et al. (US 2018/0278350 A1) and further in view of ISHINO et al. (US 2016/0224291 A1). 
Re Claim 1, 10 & 16, NISHI teaches a non-transitory computer-readable medium storing computer-readable program instructions executable by a processor of a relay device communicable with a terminal management device and one or more terminal devices, the program instructions being configured to, when executed by the processor, cause the relay device to: 
perform unicast communication with each of the one or more terminal devices, thereby obtaining at least one of a device name and a vendor name of each terminal device as determination information; (NISHI; FIG. 1-8; ¶ [0017]-[0028]; The embodiment(s) detail transmission/reception (unicast) communication of connected terminal apparatus with a information management server. The information transmitted between the two consist of model, vendor and terminal information/data.) 
NISHI does not explicitly suggest determine, based on the obtained determination information, whether each of the one or more terminal devices is a supported terminal device to be managed by the terminal management device; and perform unicast communication with one or more individual terminal devices each determined to be the supported terminal device, thereby obtaining terminal information 
However, in analogous art, ISHINO teaches determine, based on the obtained determination information, whether each of the one or more terminal devices is a supported terminal device to be managed by the terminal management device; and (ISHINO; FIG. 1-6; ¶ [0014]-[0022], [0041]-[0059]; The embodiment(s) detail collecting information from devices that is utilized by a management service to determine if the device is supported by the management service.) 
perform unicast communication with one or more individual terminal devices each determined to be the supported terminal device, thereby obtaining terminal information from each supported terminal device, the terminal information regarding each supported terminal device being collected by the terminal management device via the relay device.  (ISHINO; FIG. 1-6; ¶ [0014]-[0022], [0041]-[0069]; The embodiment(s) detail collecting device information, a relay device, transmitting (unicast) and the management of devices in the network. The cited embodiment(s) are similar in scope and concept to the stated claim limitations.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify NISHI in view of ISHINO to determine if a terminal device is capable of being managed by management device for the reasons, creating a system that management a plurality of targeted devices based on collected information. (ISHINO Abstract & Summary) 

NISHI-ISINO discloses the non-transitory computer-readable medium according to claim 1, wherein the terminal management device and the relay device are configured to communicate with each other through a firewall. (ISHINO; FIG. 1; ¶ [0014]-[0028]; The terminal device and relay devices communicate through a firewall.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify NISHI in view of ISHINO to determine if a terminal device is capable of being managed by management device for the reasons, creating a system that management a plurality of targeted devices based on collected information. (ISHINO Abstract & Summary) 

Re Claim 12, NISHI-ISHINO discloses the relay device according to claim 10, wherein the controller comprises: 
a processor; and (NISHI; FIG. 1; ¶ [0051]; A processor.) 
a memory storing computer-readable program instructions configured to, when executed by the processor, cause the controller to: (NISHI; FIG. 1; ¶ [0002], [0051]; A memory storing computer-readable instructions.) 
obtain the determination information by performing unicast communication with each of the one or more terminal devices; (NISHI; FIG. 1-8; ¶ [0017]-[0028]; The embodiment(s) detail transmission/reception (unicast) communication of connected terminal apparatus with an information management server. The information transmitted between the two consist of model, vendor and terminal information/data.)

perform unicast communication with the one or more individual terminal devices each determined to be the supported terminal device, thereby obtaining the terminal information from each supported terminal device. (ISHINO; FIG. 1-6; ¶ [0014]-[0022], [0041]-[0069]; The embodiment(s) detail collecting device information, a relay device, transmitting (unicast) and the management of devices in the network. The cited embodiment(s) are similar in scope and concept to the stated claim limitations.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify NISHI in view of ISHINO to determine if a terminal device is capable of being managed by management device for the reasons, creating a system that management a plurality of targeted devices based on collected information. (ISHINO Abstract & Summary) 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHI et al. (US 2018/0278350 A1), in view of ISHINO et al. (US 2016/0224291 A1) and further in view of Tatsuya (JP 2011-101206 A1). 
Re Claim 2, NISHI-ISHINO discloses the non-transitory computer-readable medium according to claim 1, yet does not explicitly suggest wherein the program instructions are further configured to, when executed, cause the relay device to obtain 
However, in analogous art, Tatsuya teaches wherein the program instructions are further configured to, when executed, cause the relay device to obtain the determination information by performing unicast communication with each of a plurality of terminal devices using a plurality of IP addresses assigned to the plurality of terminal devices, based on particular information for specifying the plurality of IP addresses.  (Tatsuya; FIG. 1; Page(s) 2-7; The embodiment(s) and cited pages detail a relay device, terminals, unicast transmission and a variety of IP addresses assigned to the devices. The process described is similar in scope and concept thus compared to the stated claim limitation.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify NISHI-ISHINO in view of Tatsuya to assign IP addresses to a variety of devices for the reasons of manage communication to a plurality of terminal devices. (Tatsuya Abstract & Summary) 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHI et al. (US 2018/0278350 A1), in view of ISHINO et al. (US 2016/0224291 A1) and further in view of Suzuki (US 2017/0290078 A1). 
NISHI-ISHINO discloses the non-transitory computer-readable medium according to claim 1, wherein the program instructions are further configured to, when executed, cause the relay device to: 
determining whether each of the one or more terminal devices is the supported terminal device, based on the obtained determination information; and (ISHINO; FIG. 1-6; ¶ [0014]-[0022], [0041]-[0059]; The embodiment(s) detail collecting information from devices that is utilized by a management service to determine if the device is supported by the management service.)
obtaining the terminal information from each supported terminal device by performing unicast communication with the one or more individual terminal devices each determined to be the supported terminal device.  (ISHINO; FIG. 1-6; ¶ [0014]-[0022], [0041]-[0069]; The embodiment(s) detail collecting device information, a relay device, transmitting (unicast) and the management of devices in the network. The cited embodiment(s) are similar in scope and concept to the stated claim limitations.)   
NISHI-ISHINO does not explicitly suggest determine whether a specified communication method is unicast communication or broadcast communication; when determining that the specified communication method is broadcast communication, obtain the terminal information by performing broadcast communication with the one or more terminal devices; and when determining that the specified communication method is unicast communication, perform: obtaining the determination information by performing unicast communication with each of the one or more terminal devices; 
However, in analogous art, Suzuki teaches wherein the program instructions are further configured to, when executed, cause the relay device to: 

when determining that the specified communication method is broadcast communication, obtain the terminal information by performing broadcast communication with the one or more terminal devices; and (Suzuki; FIG. 1-4; ¶ [0035]-[0040], [0054]-[0055]; The system detail performing broadcast communication to devices.) 
when determining that the specified communication method is unicast communication, perform: 
obtaining the determination information by performing unicast communication with each of the one or more terminal devices; (Suzuki; FIG. 1-4; ¶ [0058]-[0064]; The setting of unicast communication to devices.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify NISHI-ISHINO in view of Suzuki to incorporate unicast and broadcast functions for the reasons of executing various communication methods in a network. (Suzuki Abstract & Summary) 

Claim(s) 5, 9, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya (JP 2011-101206 A1), in view of NISHI et al. (US 2018/0278350 A1) and further in view of ISHINO et al. (US 2016/0224291 A1). 
Re Claim 5 & 13, Tatsuya teaches a non-transitory computer-readable medium storing computer-readable program instructions executable by a processor of a terminal management device communicable with a relay device, the relay device being 
provide a user interface configured to receive input of particular information for specifying a plurality of IP addresses assigned to the plurality of terminal devices; and (Tatsuya; FIG. 1; Page(s) 2-7; The embodiment(s) and cited pages detail a user interface, relay device, terminals, unicast transmission and a variety of IP addresses assigned to the devices. The process described is similar in scope and concept thus compared to the stated claim limitation.)
obtain, via the user interface, the particular information for specifying the plurality of IP addresses, wherein the relay device is configured to: (Tatsuya; FIG. 1; Page(s) 2-7; The embodiment(s) and cited pages detail a user interface, relay device, terminals, unicast transmission and a variety of IP addresses assigned to the devices. The process described is similar in scope and concept thus compared to the stated claim limitation.)
Tatsuya does not explicitly suggest perform unicast communication with each of the plurality of terminal devices using the plurality of IP addresses specified by the particular information, thereby obtaining at least one of a device name and a vendor name of each terminal device as determination information;
However, in analogous art, NISHI teaches perform unicast communication with each of the plurality of terminal devices using the plurality of IP addresses specified by the particular information, thereby obtaining at least one of a device name and a vendor name of each terminal device as determination information; (NISHI; FIG. 1-8; ¶ [0017]-
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Tatsuya in view of NISHI to employ unicast communication for the reasons of transmitting data via a relay to networked devices. (NISHI Abstract) 
Tatsuya-NISHI does not explicitly suggest determine, based on the obtained determination information, whether each of the plurality of terminal devices is a supported terminal device to be managed by the terminal management device; and perform unicast communication with one or more individual terminal devices each determined to be the supported terminal device, thereby obtaining terminal information from each supported terminal device, the terminal information regarding each supported terminal device being collected by the terminal management device via the relay device.  
However, in analogous art, ISHINO teaches determine, based on the obtained determination information, whether each of the plurality of terminal devices is a supported terminal device to be managed by the terminal management device; and (ISHINO; FIG. 1-6; ¶ [0014]-[0022], [0041]-[0059]; The embodiment(s) detail collecting information from devices that is utilized by a management service to determine if the device is supported by the management service.)
perform unicast communication with one or more individual terminal devices each determined to be the supported terminal device, thereby obtaining terminal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Tatsuya-NISHI in view of ISHINO to determine if a terminal device is capable of being managed by management device for the reasons, creating a system that management a plurality of targeted devices based on collected information. (ISHINO Abstract & Summary) 

Re Claim 9 & 14, Tatsuya-NISHI-ISHINO discloses the non-transitory computer-readable medium according to claim 5, wherein the terminal management device and the relay device are configured to communicate with each other through a firewall.  (ISHINO; FIG. 1; ¶ [0014]-[0028]; The terminal device and relay devices communicate through a firewall.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify NISHI in view of ISHINO to determine if a terminal device is capable of being managed by management device for the reasons, creating a system that management a plurality of targeted devices based on collected information. (ISHINO Abstract & Summary)

Tatsuya-NISHI-ISHINO discloses the terminal management device according to claim 13, wherein the controller comprises: 
a processor; and (Tatsuya; FIG. 1; Page(s) 2-7; A processor.) 
a memory storing computer-readable program instructions configured to, when executed by the processor, cause the controller to: (Tatsuya; FIG. 1; Page(s) 2-7; A memory for storing computer programs.) 
provide the user interface configured to receive the input of the particular information for specifying the plurality of IP addresses; and (Tatsuya; FIG. 1; Page(s) 2-7; The embodiment(s) and cited pages detail a user interface, relay device, terminals, unicast transmission and a variety of IP addresses assigned to the devices. The process described is similar in scope and concept thus compared to the stated claim limitation.)
obtain the particular information via the user interface. (Tatsuya; FIG. 1; Page(s) 2-7; The embodiment(s) and cited pages detail a user interface, relay device, terminals, unicast transmission and a variety of IP addresses assigned to the devices. The process described is similar in scope and concept thus compared to the stated claim limitation.)

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya (JP 2011-101206 A1), in view of NISHI et al. (US 2018/0278350 A1), in view of ISHINO et al. (US 2016/0224291 A1) and further in view of Suzuki (US 2017/0290078 A1).
Tatsuya-NISHI-ISHINO discloses the non-transitory computer-readable medium according to claim 5, wherein the program instructions are further configured to, when executed, cause the terminal management device to provide another user interface configured to receive an input to specify unicast communication or broadcast communication as a communication method for the relay device, and wherein the relay device is further configured to: 
determining whether each of the plurality of terminal devices is the supported terminal device, based on the obtained determination information; and (ISHINO; FIG. 1-6; ¶ [0014]-[0022], [0041]-[0059]; The embodiment(s) detail collecting information from devices that is utilized by a management service to determine if the device is supported by the management service.)
obtaining the terminal information from each supported terminal device by performing unicast communication with the one or more individual terminal devices each determined to be the supported terminal device. (ISHINO; FIG. 1-6; ¶ [0014]-[0022], [0041]-[0069]; The embodiment(s) detail collecting device information, a relay device, transmitting (unicast) and the management of devices in the network. The cited embodiment(s) are similar in scope and concept to the stated claim limitations.)  
Tatsuya-NISHI-ISHINO does not explicitly suggest determine whether the specified communication method is unicast communication or broadcast communication; when determining that the specified communication method is broadcast communication, obtain the terminal information by performing broadcast communication with the plurality of terminal devices; and when determining that the specified communication method is unicast communication, perform: obtaining the 
However, in analogous art, Suzuki teaches determine whether the specified communication method is unicast communication or broadcast communication; (Suzuki; FIG. 1-4; ¶ [0035]-[0037], [0058]-[0062]; The embodiment(s) detail unicast and broadcast communication.)  
when determining that the specified communication method is broadcast communication, obtain the terminal information by performing broadcast communication with the plurality of terminal devices; and (Suzuki; FIG. 1-4; ¶ [0035]-[0040], [0054]-[0055]; The system detail performing broadcast communication to devices.)
when determining that the specified communication method is unicast communication, perform: 
obtaining the determination information by performing unicast communication with each of the plurality of terminal devices; (Suzuki; FIG. 1-4; ¶ [0058]-[0064]; The setting of unicast communication to devices.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Tatsuya-NISHI-ISHINO in view of Suzuki to incorporate unicast and broadcast functions for the reasons of executing various communication methods in a network. (Suzuki Abstract & Summary) 




Conclusion
CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457